IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

CLAUDE AUGUSTIN,
                                                           Case No.: CV18-5750
                              Plaintiff,

               v.                                         DEFENDANT’S ANSWER TO
                                                          COMPLAINT
SWISSPORT SA, LLC,

                              Defendant.



         Defendant Swissport SA, LLC (“Swissport”), by its attorneys, Robinson & Cole    LLP,   for

its Answer to Plaintiff’s Complaint (“Complaint”), hereby states as follows:

                                             PARTIES

         1.    Defendant Swissport lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph “I.A.” of the Complaint.

         2.    The unspecified allegations in Paragraph “I.B.” of the Complaint do not constitute

actual allegations and need not be specifically admitted or denied by Defendant Swissport. To

the extent the unspecified allegations in Paragraph “I.B.” constitute allegations of fact,

Defendant Swissport denies the allegations.

         3.    Defendant Swissport denies the allegations in Paragraph “I.C.” of the Complaint,

and admits that Plaintiff was employed with Swissport SA, LLC.

                                           JURISDICTION

         4.    The allegations in Paragraph “II” of the Complaint constitute a summary of

Plaintiff’s causes of action and need not be specifically admitted or denied by Defendant

Swissport. To the extent the summary in Paragraph “II” constitutes allegations of fact, Defendant

Swissport admits that Plaintiff purports to bring an action for discrimination in employment


18994854-v1
pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e-17 and

Executive Law, Article 15, Section 296, but denies that there is any factual or legal basis for the

claims asserted.

                                   STATEMENT OF CLAIM

       5.      The allegations in Paragraph “III.A.” of the Complaint constitute a summary of

Plaintiff’s causes of action and need not be specifically admitted or denied by Defendant

Swissport. To the extent the summary in Paragraph “III.A.” constitutes allegations of fact,

Defendant Swissport admits that Plaintiff purports to bring an action for unequal terms and

conditions of employment and retaliation, but denies that there is any factual or legal basis for

the claims asserted.

       6.      Defendant Swissport denies the allegations in Paragraph “III.B” of the Complaint.

       7.      Defendant Swissport admits that it is not currently “committing these acts against

[Plaintiff]” and denies that it ever was “committing these acts against [Plaintiff].”

       8.      Defendant Swissport denies the allegations in Paragraph “III.D” of the Complaint.

       9.      The unspecified allegations in Paragraph “III.E.” of the Complaint do not

constitute actual allegations and need not be specifically admitted or denied by Defendant

Swissport. To the extent the unspecified allegations in Paragraph “III.E.” is intended to

incorporate pages 7 and 8 of the Complaint, Defendant Swissport denies the allegations.

                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

       10.     Defendant Swissport lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph “IV.A.” of the Complaint.

       11.     Defendant Swissport lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph “IV.B.” of the Complaint.



                                                  2
       12.     Defendant Swissport lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph “IV.C.” of the Complaint.

                                              RELIEF

       13.     Defendant Swissport denies that Plaintiff is entitled to any of the relief claimed in

Paragraph “V” of the Complaint.

                                        CERTIFICATION

       14.     Paragraph “VI.A.” of the Complaint does not contain any allegations and need not

be specifically admitted or denied by Defendant Swissport. To the extent the certification

contained in Paragraph “VI.A.” constitutes allegations of fact, Defendant Swissport denies the

allegations.

                                    AFFIRMATIVE DEFENSES

       In addition to the forgoing denials, Swissport alleges and asserts the following

affirmative and other defenses. By pleading these defenses, Swissport does not assume the

burden of proving any fact, issue of element of a cause of action where such burden properly

belongs to Plaintiff. No assertion of any defenses is intended or may be construed as a

concession that any particular issue or subject matter is relevant to Plaintiff’s allegations:

                                         FIRST DEFENSE

       The Complaint fails to state a claim against Swissport upon which relief may be granted.

                                       SECOND DEFENSE

       All conduct by Swissport with respect to Plaintiff was non-discriminatory, based on

sound business judgment, and was undertaken in good faith and in compliance with all

applicable laws.




                                                  3
                                         THIRD DEFENSE

        Upon information and belief, one or more of the claims may be barred, in whole or in

part, by the applicable periods or statutes of limitations.

                                        FOURTH DEFENSE

        If Swissport or its employees or agents engaged in any of the unlawful acts alleged in the

Complaint, which Swissport denies, they did not engage in such acts intentionally, with malice

and/or with reckless indifference to Plaintiff’s protected rights.

                                         FIFTH DEFENSE

        Upon information and belief, the claims may be barred, in whole or in part, because of

Plaintiff’s failure to mitigate his damages.

                                         SIXTH DEFENSE

        Upon information and belief, the claims may be barred, in whole or in part, by the

doctrines of equitable estoppel, judicial estoppel, laches, and/or unclean hands.

                                       SEVENTH DEFENSE

        The Court lacks subject-matter jurisdiction over Plaintiff’s claims to the extent he has not

exhausted administrative remedies or failed to comply with other conditions precedent governing

federal and state law to prosecute his claims thereunder.

                                        EIGHTH DEFENSE

        The Plaintiff is barred from recovery, in whole or in part, because Swissport had

procedures to promptly correct any discriminatory behavior and Plaintiff unreasonably failed to

take advantage of such procedures or to avoid harm otherwise.

                                         NINTH DEFENSE

        The Court lacks subject matter jurisdiction over Plaintiff’s claims that are not reasonably



                                                   4
related to claim contained in Plaintiff’s charge filed with the Equal Employment Opportunity

Commission and/or the Division of Human Rights.

                                        TENTH DEFENSE

       Defendant Swissport alleges that all or part of the alleged conduct for which Plaintiff seeks

damages was performed without actual or constructive knowledge of Swissport.

                                     ELEVENTH DEFENSE

       Plaintiff’s claims are barred by the doctrines of waiver and/or release. Following

Plaintiff’s verified complaint with the New York State Division of Human Rights, Plaintiff and

Defendant Swissport negotiated and entered into a settlement of Plaintiff’s claims of

discrimination and retaliation. Pursuant to the settlement agreement, Plaintiff released and/or

waived all then-pending claims against Defendant Swissport, and received consideration

therefore. Accordingly, any and all claims Plaintiff purports to bring against Defendant

Swissport, including, without limitation, the claims alleged herein, are barred in their entirety.

                                   ADDITIONAL DEFENSES

       Swissport reserves the right to amend, add to or otherwise modify its Answer as may

become appropriate after a reasonable opportunity for discovery.

       WHEREFORE, Defendant Swissport SA, LLC respectfully requests that the Court enter

judgment in its favor and against Plaintiff, dismiss Plaintiff’s Complaint with prejudice, and

award such other relief as the Court may deem just and proper.




                                                  5
Dated: New York, New York
       February 11, 2019
                             DEFENDANT,
                             SWISSPORT USA, INC.


                            By:   /s/ J. Gregory Lahr
                                  J. Gregory Lahr
                                  Trevor L. Bradley
                                  Robinson & Cole LLP
                                  666 Third Avenue, 20th Floor
                                  New York, New York 10017
                                  Phone: (212) 451-2900
                                  E-mail: jlahr@rc.com
                                  E-mail: tbradley@rc.com
                                  Its Attorneys




                              6
                                       CERTIFICATION

       I hereby certify that on February 14, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the court’s CM/ECF System.


                                                     /s/ J. Gregory Lahr
                                                     J. Gregory Lahr




                                                 7
